     Case 2:17-cr-00661-DMG Document 1169-1 Filed 08/03/21 Page 1 of 1 Page ID #:25196
Michael S. Devereux (SBN 225240)
WEXFORD LAW
1880 Century Park East, Suite 1101
Los Angeles, California 90067
Telephone: (424) 444-0883


                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
United States of America                                    CASE NUMBER:

                                                                        CR No. 17-00661 (A) - DMG
                                             PLAINTIFF(S)
                             v.
Julian Omidi, et al.                                                 NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
Compendium of Exhibits 1-121




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




08/03/2021                                                    Michael S. Devereux
Date                                                          Attorney Name
                                                              Surgery Center Management, LLC
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
